Cockrill, C. J. The appellant was convicted of a violation of the local option liquor law. His appeal questions the sufficiency of the indictment under which the conviction was obtained. The indictment charges that the appellant did sell “one quart of whisky within three miles of the church-house and schools in the town of Brinkley,” the county court having prohibited, as was alleged, the sale or giving away of intoxicating liquor “within said limits.” If the indictment had charged that the prohibited limit was within a radius of three miles of the church and school house in the town of Brinkley, it would then be apparent that but one point of beginning was intended. But in the form in which the charge stands, it cannot be inferred that the locality of the church and schools is identical. The natural inference is that more than two points are intended.. In Bailey v. State, 43 Ark., 150, approving Williams v. Citizens, 40 Ib., 290, an indictment under this act was held insufficient, because it undertook to designate two points as the center of the circumscribed district. The decision in that case controls this. Let the judgment be reversed, with instructions to sustain the demurrer to the indictment.